Citation Nr: 0604166	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
colon cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted entitlement to service 
connection for colon cancer and assigned a noncompensable 
rating thereto.  In a July 2004 rating decision, the RO 
increased the initial rating to 10 percent.  The veteran 
continued his appeal, asserting that a rating higher than 10 
percent should be assigned.

In November 2004, the veteran withdrew his appeal of the 
denial of an earlier effective date for the grant of service 
connection for colon cancer.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent sigmoid colectomy in July 1994.

3.  The veteran has a resectioned large intestine with slight 
symptoms manifested by the need to take prescribed stool 
softeners and to have a colonoscopy performed annually.


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for colon cancer 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.114, Diagnostic Codes 7329 and 7343 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2001 and August 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
October 2001, prior to the November 2002 AOJ decision here on 
appeal, in keeping with Pelegrini.  The Board notes that the 
initial VCAA notice was given with respect to the veteran's 
claim of entitlement to service connection for colon cancer 
and VA does not have an obligation to provide additional 
notice of the information and evidence necessary to 
substantiate issues raised in a notice of disagreement if 
original notice was given.  See VA General Counsel Opinion, 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this case, however, VA 
gave additional notice in August 2003, advising the veteran 
of the evidence necessary to substantiate his claim of 
entitlement to a higher rating.  Thus, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, requesting a 
medical opinion as to the severity of the veteran's 
disability, and in affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board even 
though he declined to do so with respect to the issue of 
entitlement to a higher rating.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  In fact, the veteran advised VA in October 2004 
that there was no additional evidence to substantiate his 
claim.  Accordingly, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran asserts that he should be assigned a 60 percent 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7328, because 
he was anemic for 10 years prior to his colon cancer being 
found, because he had eleven inches of his colon removed and 
had weight fluctuations at that time, and because he must be 
monitored annually for a possible recurrence of colon cancer.  
In July 2003, the veteran advised VA that he had 
complications promptly following his colectomy, that annually 
he had to have a colonoscopy, blood work and x-rays 
performed, that he was required to take medication to keep 
his stool soft, and that his stomach hurt when he overate.  
He stated at that time that, most importantly, he felt he 
should be compensated for the thoughts he had of his cancer 
returning because they affected his quality of life.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's colon cancer is rated as 10 percent disabling 
using criteria of 38 C.F.R. § 4114, Diagnostic Code 7329.  
Specifically, a 10 percent evaluation is assigned when there 
is evidence that the large intestine has been resectioned and 
there are residual slight symptoms; a 20 percent evaluation 
is assigned when there are moderate symptoms; and, a 40 
percent evaluation is assigned when there is evidence of 
severe symptoms objectively supported by examination 
findings.

Diagnostic Code 7343, also found at 38 C.F.R. § 4.114, was 
considered in this case because it allows for assignment of a 
100 percent rating for malignant neoplasms of the digestive 
system.  The 100 percent rating is only for assignment during 
the first six months following surgical intervention, 
chemotherapy or other therapeutic procedure.

Interestingly, the veteran has requested that a rating be 
assigned under Diagnostic Code 7328 which only allows for 
assignment of ratings for symptoms associated with a 
resectioned small intestine.  The Board notes that rating by 
analogy is an option when there is not a diagnostic code 
that sets forth criteria for assigning disability 
evaluations for the exact disability suffered by the 
veteran.  When an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20.  Rating by analogy 
is not required here because Diagnostic Code 7329 
specifically sets out criteria for rating symptoms 
associated with a resectioned large intestine.  The colon is 
the part of the large intestine that extends from the cecum 
to the rectum.  See Dorland's Illustrated Medical 
Dictionary, 29th Edition (2000).

The evidence shows that the veteran had anemia for many years 
leading up to his colon cancer being diagnosed and that he 
underwent a sigmoid colectomy in July 1994.  He encountered 
some difficulties with his digestion shortly after his 
surgery and was readmitted for treatment for a brief period 
of time.  He did not require any chemotherapy or radiation.  
Subsequently, the veteran has only had complaints of 
occasional constipation and he takes medication to soften his 
stool.  He is required to have an annual colonoscopy to check 
for any recurrence of colon cancer.  Although benign polyps 
have been found upon testing, he has not had any additional 
malignancies.  The veteran has not required surgical 
intervention or any other form of therapeutic procedure since 
the colectomy performed in July 1994.

The veteran underwent VA examination in September 1995 and 
was noted to have a mass in the colon of undetermined 
etiology.  There was a history of anemia noted and the 
veteran denied any complaints of diarrhea, constipation, 
abdominal pain or abdominal disturbance.  He was diagnosed as 
having status-post adenocarcinoma of the sigmoid colon.

In April 2002, the veteran presented for a VA examination and 
complained of occasional constipation for which prescription 
medication was required.  He denied any nausea, vomiting, 
diarrhea or abdominal pain and reported that his weight had 
been stable.  There was no evidence that the veteran 
experienced pain and he was noted to be well-nourished.  A 
diagnosis of colon cancer in remission was rendered.

Upon VA examination in March 2004, the veteran again 
presented as well-nourished and in no distress.  His weight 
was stable and he related that his only treatment was to 
prevent constipation and to have his colon checked annually 
via colonoscopy.  A diagnosis of colon cancer in remission 
was rendered.

Given the evidence as outlined above, the Board finds that 
the veteran has a resectioned large intestine with slight 
symptoms manifest by the need to take prescribed stool 
softeners and have a colonoscopy performed annually.  His 
only complaints appear to be that his stomach hurts when he 
overeats and that he worries that his colon cancer may 
return, the latter of which is not a physical symptom 
associated with the resectioning of his large intestine.  
Because there is no evidence that the veteran has been 
industrially impaired as a consequence of his symptoms, the 
Board finds that his symptoms cannot be characterized as 
anything other than slight.  Thus, a rating higher than 10 
percent under Diagnostic Code 7329 is denied.  Additionally, 
the veteran is not entitled to the 100 percent rating under 
Diagnostic Code 7343 because the time period in question 
begins over six months after his July 1994 surgery, the only 
therapeutic procedure required.

The Board notes that the veteran's request for a 60 percent 
rating would require not only resectioning of the small 
intestine, but medical evidence of marked interference with 
absorption and nutrition manifest by severe impairment of 
health and objectively supported by examination findings 
including material weight loss.  A thorough review of 
treatment records dated from 1995 to 2005 show that the 
veteran has been well-nourished, has not experienced a 
material weight loss, and has not experienced any symptom 
that caused severe impairment to his health and well-being.  
Having to take stool softeners and having to undergo a 
colonoscopy annually simply does not rise to the level of 
being considered a severe impairment.  Accordingly, a rating 
higher than 10 percent is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his history of colon cancer and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in identifying 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization; his hospitalizations were for the 
July 1994 surgery and complications shortly thereafter with 
no other hospitalizations needed.  Additionally, treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  

The Board does not doubt that the veteran worries about the 
return of colon cancer; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 10 percent evaluation 
currently assigned more than adequately reflects the 
clinically established impairment experienced by the veteran.  
As such, this appeal is denied.


ORDER

A rating higher than 10 percent for colon cancer is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


